Citation Nr: 1017746	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-35 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for right knee strain, secondary to a right tibia 
stress fracture.

2.  Entitlement to an increased rating in excess of 10 
percent for a right ankle strain, secondary to a right tibia 
stress fracture.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and acquaintance



ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision denying an 
increased rating for residuals of a right tibia stress 
fracture, rated as 10 percent disabling.  In January 2010, 
the RO recharacterized the Veteran's disability as a right 
knee strain and right ankle strain, and both disabilities 
were separately evaluated as 10 percent disabling.  The Board 
notes, with respect to increased ratings, that the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Despite the RO's decision to 
increase the Veteran's service connected disabilities, the 
Veteran continues to appeal and the Board will separately 
evaluate her disorders for higher ratings.  

Subsequent to the issuance of the February 2010 supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence which was not considered by the RO.  The 
Veteran waived RO consideration of that evidence in a 
February 2010 submission.  The Board may consider the appeal.  
38 C.F.R. § 20.1304 (2009). 

The Veteran testified during a February 2010 Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  Prior to December 2, 2009, the Veteran's right knee 
strain was manifested by complaints of pain while standing 
and walking.  

2.  As of December 2, 2009, the Veteran's right knee strain 
is characterized by complaints of pain with zero to 90 
degrees range of motion and substantial limitation of 
function.  

3.  The Veteran's right ankle strain manifested by complaints 
of pain while standing and walking, dorsiflexion of zero to 
15 degrees, and plantar flexion of zero to 25 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee strain have not been met prior to December 2, 
2009.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes 5257, 5260 (2009).

2.  The criteria for a rating of 20 percent, but no higher, 
for a right knee strain have been met as of December 2, 2009.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 
4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5257, 
5260 (2009).

3.  The criteria for a rating in excess of 10 percent for a 
right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5257, 5271 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's increased ratings 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her  representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  

Prior to the initial adjudication of the claim, a letter 
dated in August 2006 satisfied all duty to notify provisions 
except providing her with information about how the degree of 
disability and effective date are determined.  See 
Quartuccio, supra.  A subsequent letter dated in October 2009 
satisfied the remaining notice provisions.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, she has not been prejudiced, since she was 
subsequently provided adequate notice, given numerous months 
to respond with additional argument and evidence, her claim 
was readjudicated, and an additional supplemental statement 
of the case (SSOC) was provided to her in February 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

As provided above, the RO, in the January 2010 rating 
decision, recharacterized the Veteran's disability based on 
medical findings and documentation provided by the medical 
records.  The Veteran has not been prejudiced as she received 
an increased disability award and continues to seek a higher 
rating, including during the course of her testimony at a 
February 2010 Travel Board hearing wherein she indicated that 
she was seeking an increased rating for her right knee strain 
and her right ankle strain.  She provided a detailed account 
of her disabilities and indicated how she believes her two 
disabilities have worsened.  The record reveals that the 
Veteran knew what was necessary to substantiate her increased 
rating claims.  Accordingly, the Board concludes that any 
failure to provide VCAA compliant notice was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The Veteran was provided appropriate VA examinations in 
September 2006, and December 2009.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorders since she was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.

Based upon the foregoing, the Board may proceed to the 
substantive matters on appeal.  See Newhouse v. Nicholson, 
497 F.3d 1298 (Fed. Cir. 2007)

II.	Increased Rating

The Veteran contends that she is entitled to two separate 
ratings in excess of 10 percent for her right knee strain and 
her right ankle strain, both secondary to her right tibia 
stress fracture.  For the reasons that follow, the Board 
concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing her or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.



Right Knee Strain

At the time the Veteran filed her increased rating claim, she 
had a 10 percent rating under Diagnostic Code (DC) 5262 for 
residuals of a right tibia stress fracture.  In January 2010, 
the RO found that evidence did not warrant a single higher 
rating under DC 5262.  Rather, it was determined that the 
Veteran should be rated for a separate knee disability under 
DC 5260 and an ankle disability under DC 5271.  The RO 
granted separate 10 percent ratings for these disabilities.  

Assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In determining whether an increased rating is 
warranted, the Board will consider the Veteran's service 
connected disability under all pertinent applicable 
diagnostic codes.  

Under DC 5262, a 10 percent rating requires malunion of the 
tibia and fibula with a slight knee or ankle disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 20 percent rating 
is provided for malunion of the tibia and fibula with a 
moderate knee or ankle disability.  Id.  A 30 percent rating 
is evaluated for malunion of the tibia and fibula with a 
marked knee or ankle disability.  Id.  A 40 percent 
disability rating is available with respect to a nonunion of 
the tibia and fibula bones, with loose motion, requiring a 
brace.  Id. 

The words "slight," "moderate" and "severe" are used in 
various diagnostic codes and are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, evidence is evaluated to find a decision 
that is "equitable and just."  38 C.F.R. § 4.6.

At a September 2006 VA examination, the Veteran reported 
complaints of right leg pain precipitated by walking, and 
indicated tightness in her calf and pain that radiated from 
her thigh to her ankle.  She reported no specific flare-ups 
and did not use assistive ambulatory devices.  Her gait was 
antalgic and her stance appeared normal.  The examiner 
indicated no abnormality with the motion of a joint and noted 
no leg shortening, abnormal joint function, or evidence of 
abnormal weight bearing of the feet.  Her disability mildly 
affected her ability to do chores, go shopping, exercise, 
play sports, and travel.  

Private treatment records dated in August 2005 and December 
2007 show complaints of bilateral leg pain and a diagnosis of 
restless leg syndrome.  A separate December 2007 treatment 
note indicates complaints of pain in her right shin and 
ankle.  There are no specific complaints of knee pain.  

A March 2007 podiatry consult report provides that the 
Veteran complained of right leg pain which inhibited her 
daily activities.  The examiner reported that the Veteran 
suffered from restless leg syndrome.  Upon examination, the 
examiner noted full range of motion bilaterally with pain on 
palpitation of the tibial muscle.  The Veteran also reported 
a lack of strength after resistence.  She was diagnosed with 
anterior tibial tendonitis.  A June 2008 VA treatment note 
indicates complaints of bilateral leg pain which radiated to 
her ankles and feet.  

During the December 2009 VA examination, there was no 
evidence of abnormal weight bearing, active infection, genu 
recurvatum, bone disease or malunion of the os calcis or 
astragalus.  With respect to her knee, the examiner noted an 
awkward and careful gait and functional limitations when 
standing and walking.  There was no deformity of the right 
knee, give away, instability, flare-ups, dislocation or 
subluxation, locking episodes, or effusion.  However, pain, 
stiffness, weakness, and decreased speed of joint motion were 
noted.  It was indicated that there was pain following 
repetitive motion but no additional limitations were present 
after repetition.  An x-ray report of her right knee revealed 
no bony or joint abnormality.  The Veteran had flexion from 
zero to 90 degrees, and normal extension to zero degrees.   

In evaluating the Veteran's claim under DC 5262, the Board 
notes that prior to December 2009 the Veteran's symptoms do 
not assist her in obtaining the next higher 20 percent 
disability rating.  A moderate knee disability with malunion 
of the tibia stress fracture is not shown by a preponderance 
of the evidence. The September 2006 VA examiner indicated 
that the Veteran's disability did not cause hospitalization, 
inflammation, deformity, the need for assistive ambulatory 
devices, and it only mildly affected her daily activities.  
In March 2007, the Veteran had full range of motion.  

As of December 2009, however the Board finds that the 
Veteran's right knee strain more closely meets the 20 percent 
rating criteria under DC 5262 for a moderate knee disability.  
Specifically, the December 2009 VA examiner revealed limited 
range of motion.  She had an awkward gait and was 
functionally limited in her ability to stand and walk.  The 
examiner also indicated that the Veteran's disability 
prevented her from completing chores, shopping, exercising, 
participating in sports recreation, and driving and severely 
limited her ability to travel, bath, dress, and groom.  This 
is a significant change from her September 2006 VA 
examination when the examiner noted that her disability only 
mildly affected her daily activities.  

The Board notes that the Veteran's pain, weakness, excess 
fatigability and functional loss were considered.  38 C.F.R. 
§ 4.40, 4.45; see also DeLuca, supra.  The Veteran complains 
of constant pain and easy fatigability of her right knee.  
Specifically, the Veteran indicates she cannot walk more than 
a few yards without pain and she cannot stand for prolonged 
periods of time.  She complains of painful motion.  On 
examination, the December 2009 VA examiner noted painful 
motion on repetition.  However, there were no additional 
limitations on motion after the repetition.  While the 
Veteran ambulates with an awkward and careful gait, it is 
without aid or the use of assistive ambulatory devices.  On 
examination, the December 2009 VA examiner noted no swelling 
or objective evidence of instability.  The Board notes that 
the 10 percent rating under 5262 and the 20 percent rating 
assigned herein contemplate the Veteran's pain and 
fatiguability.  

Under DC 5260, a 10 percent disability rating is warranted 
for flexion limited to 45 degrees.  A 20 percent disability 
rating is assigned for flexion limited to 30 degrees; and a 
30 percent disability rating is assigned for flexion limited 
to 15 degrees.  It is possible to receive separate ratings 
for limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) for disability of the same joint.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  DC 5261 provides for the 
evaluation of limitation of extension of the knee. Id.  A 0 
percent rating is warranted when leg extension is limited to 
5 degrees. Id.  A 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  Id.  38 C.F.R. § 4.71, 
Plate II, shows that normal flexion and extension of the knee 
is from 0 degrees to 140 degrees.

In evaluating the Veteran's claim, the Board notes that, at 
the December 2009 VA examination, she demonstrated flexion to 
90 degrees, which is noncompensable under DC 5260, and 
extension to zero degrees, which also warrants a 
noncompensable rating under DC 5261.  It was also noted that 
she had pain following repetitive motion, but did not have 
additional limitation after three repetitions of range of 
motion.  A review of the record shows that the Veteran has 
never demonstrated flexion or extension warranting a higher 
disability rating than the assigned 10 percent.  In fact, 
strictly rating the Veteran's disability under DCs 5260 and 
5261 does not produce a compensable rating until additional 
factors such as pain, functional loss and Deluca factors are 
considered.  The Veteran is more appropriately rated under DC 
5262.

In an effort to afford the Veteran the highest possible 
disability rating, the Board has evaluated her right knee 
disability under all other appropriate diagnostic codes.  
However, the December 2009 X-ray report does not show 
evidence of arthritis of the Veteran's right knee.  DC 5010 
and DC 5003 have no application in this case.  Her right knee 
strain is clearly not ankylosed and, therefore, DC 5256 is 
inapplicable.  DC 5263 is also not applicable because the 
Veteran's right knee disability does not involve genu 
recurvatum.  Although the Veteran has complained of 
instability and frequent episodes of giving out, DC 5257 is 
not applicable to the right knee.  That is the evidence has 
never objectively confirmed any unstable ligaments or 
episodes of subluxation.  Indeed, the December 2009 VA 
examiner indicated that there was no instability of her right 
knee.  An increased rating under 5257, therefore, is not 
appropriate for the right knee.

Further, the Board has considered possibility of staged 
ratings.  Fenderson; Hart, both supra.  In this regard, it is 
noted that prior to December 2, 2009, the Veteran is 
entitlement to no more than a 10 percent rating for her right 
knee strain.  As of December 2, 2009, she is entitled to a 20 
percent rating for her right knee strain.  

The Board finds that the currently evaluated ratings 
adequately reflect the impairment experienced by the Veteran.  
The preponderance of the evidence is against the Veteran's 
claim for an increased rating in excess of 10 percent for her 
right knee strain prior to December 2, 2009.  However, the 
evidence warrants an increased rating to 20 percent, but no 
higher, for her right knee strain as of December 2, 2009.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Right Ankle Strain

Prior to December 2009, the ankle disability was incorporated 
in a single 10 percent rating for service connected residuals 
of a right tibia stress fracture under DC 5262.  After 
December 2009, the RO changed the diagnostic code to DC 5271 
for moderate limitation of motion of the ankle, and assigned 
a 10 percent rating.  Under DC 5271, a 10 percent rating is 
assigned for moderate limitation of motion, and a 20 percent 
rating is assigned for marked limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 20 percent 
disability rating for marked limitation of motion includes 
limitation of motion due to arthritis, pain, and other 
orthopedic factors that limit motion.  Id.  

Again, the words "slight," "moderate" and "severe" are 
used in various diagnostic codes and are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, evidence is evaluated to find a decision 
that is "equitable and just."  38 C.F.R. § 4.6.  However, 
the Schedule for Rating Disabilities provides some guidance 
for defining full range of motion of the ankle as zero to 20 
degrees dorsiflexion and zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).  

The September 2006 VA examination report reveals complaints 
of right leg pain precipitated by walking.  She again 
reported that her pain limited her walking more than half a 
block, and indicated tightness in her calf and pain that 
radiated from her thigh to her ankle.  She reported no 
specific flare-ups.  She used no assistive ambulatory 
devices.  Her gait was antalgic and her stance appeared 
normal.  There was no angulation of the tibia or fibula 
structure and no equinus or varus deformity.  An x-ray report 
of the tibia and fibula showed an intact appearing right 
tibia and fibula with no soft tissue abnormality.  

Again, private treatment records indicate a diagnosis for 
restless leg syndrome.  A separate December 2007 treatment 
note indicates complaints of pain in the Veteran's right shin 
and ankle.  

A March 2007 podiatry consult report provides that the 
Veteran complained of right leg pain which inhibited her 
daily activities.  The Veteran was diagnosed with anterial 
tibial tendonitis.  A June 2008 VA treatment record reveals 
complaints of bilateral leg pain which radiated to her ankles 
and feet.  

The December 2009 VA examination report notes an awkward and 
careful gait without evidence of abnormal weight bearing.  
The examiner made note of pain at rest, crepitus, edema, 
tenderness, weakness, and guarding of movement.  On range of 
motion testing, objective pain was identified through right 
ankle active movement.  Dorsiflexion was found to be from 
zero to 15 degrees and plantar flexion was from zero to 25 
degrees.  There was no additional limitation noted with 
repetitive motion of the ankle.  There was no ankle 
instability, tendon abnormality, or abnormal angulations 
identified.  Findings from a December 2009 x-ray report 
identified no bony or ankle joint abnormality.  

Based upon the findings, the evidence does not support a 
rating in excess of 10 percent for the Veteran's right ankle 
strain.  Although the Veteran has complained of pain in her 
ankle and limitations on prolonged walking and standing, the 
ankle x-ray findings are essentially normal and there is no 
additional loss of range of motion on repetitive movement 
testing.  There is no instability, deformity, episodes of 
locking, subluxation, dislocation, or effusions.  The 
Veteran's dorsiflexion was zero to 15 degrees and her plantar 
flexion was zero to 25 degrees.  The Board finds that the 
evidence does not support a finding that the Veteran has a 
marked right ankle disability under DC 5271.

Other diagnostic codes pertaining to the ankle must be 
considered to determine if a compensable evaluation is 
warranted under other criteria.  In this case, the Veteran's 
disability does not warrant a higher rating under DC 5003 as 
she does not suffer from arthritis.  The Veteran is not 
entitled to a higher rating under DC 5270 or 5272 because she 
has not demonstrated or been diagnosed with ankylosis of the 
ankle.  In addition, the Veteran has not been diagnosed with 
malunion of os calcis or astragalus and never underwent an 
astragalectomy.  Thus, DC 5273 and 5274 are not for 
application in this case.  See 38 C.F.R. § 4.71a, DC 5270, 
5272, 5273, 5274 (2009).  Furthermore, the December 2009 VA 
examination report provides that the Veteran's ankle did not 
show signs of instability.  

Considering whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatiguability, incoordination, or pain on movement 
of a joint, the Board observes that the Veteran has 
complained of pain and difficulty with prolongs walking and 
standing due to her right ankle.  However, when viewed in 
conjunction with the medical evidence, her complaints do no 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant more than a 
10 percent rating.  Therefore, the Board finds that the 
holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do no provide a basis for a higher rating.  

Further, the Board has considered possibility of staged 
ratings.  Fenderson; Hart, both supra.  However, the evidence 
does not support staged ratings. 

The Board finds the Veteran is not entitled to a rating in 
excess of 10 percent for her right ankle strain.  The benefit 
of the doubt rule is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III.	Extra Schedular

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peak, 22 Vet. App. 242 (2008)(noting that the issue of an 
extra-schedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The schedular evaluation in this case is adequate.  A higher 
rating is provided for certain manifestations of her right 
knee and right ankle disabilities but the medical evidence 
reflects that those manifestations are not present in this 
case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
disabilities the criteria to assess social and occupational 
impairment.  More over, the evidence does not demonstrate 
other related factors.  The Veteran has not required frequent 
hospitalization.  While the Veteran has indicated that her 
disabilities would affect her employment through the need to 
frequently stand and inability to sit for prolonged periods 
of time, they do not show marked interference with her 
employment to render impractical the application of the 
regular scheduler standards.  Further, the evidence shows 
that the Veteran is unemployed due to an unrelated 
disability.  In the absence of any additional factors, the 
RO's failure to refer this issue for consideration of an 
extra-schedular rating was correct.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased disability rating in excess of 10 
percent for the Veteran's right knee strain prior to December 
2009 is denied.  

Entitlement to an increased disability rating in excess of 20 
percent, but no higher, for the Veteran's right knee strain 
as of December 2009 is granted.
 
Entitlement to an increased disability rating in excess of 10 
percent for the Veteran's right ankle strain is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


